Case:19-02177-MCF13 Doc#:73 Filed:01/18/21 Entered:01/18/21 15:24:39                       Desc: Main
                           Document Page 1 of 9


                      IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF PUERTO RICO


  IN RE                                             CASE NO. 19-02177(MCF)
  SANDRA MARIA DE FATIMA SEDA
  BARLETTA                                          CHAPTER 13
  Debtor


             OBJECTION TO CONFIRMATION OF AMENDED CHAPTER 13
                    PLAN DATED JANUARY 8, 2021 AT DK. NO. 69

 TO THE HONORABLE COURT:

        By counsel, Isabel de la Torre – Machado (hereinafter “De la Torre”) very respectfully

 represents and prays as follows:

        1. Debtor filed her Chapter 13 bankruptcy petition on April 22, 2019. Dk. No. 1.

        2. Ms. De la Torre is a secured creditor with a mortgage lien over real property belonging to

            Debtor and located at #8 Calle Tapia, Ocean Park, San Juan, Puerto Rico. See, Claim #5.

        3. Debtor filed her latest proposed Chapter 13 plan dated January 8, 2021 at Dk. No. 69, in

            which she provides that secured creditors with liens over the aforementioned real property

            will be paid directly by Debtor upon the closing of the sale of the same. See, Dk. No. 69

            at sections 8.2, 8.3 and 8.4.

        4. Furthermore, the foregoing plan provides that secured creditors will retain their liens and

            that such secured creditors will “deliver the promissory notes of their secured claims to

            Debtor upon payment in full of their secured claims”. See, section 8.2 of the plan at Dk.

            No. 69.

        5. Finally, debtor’s latest proposed plan provides that the sale of the appearing creditor’s

            collateral will be effected on or before the 28 month from the date of the filing of the

            petition and that the trustee will not make any disbursements to the appearing creditor or
Case:19-02177-MCF13 Doc#:73 Filed:01/18/21 Entered:01/18/21 15:24:39                        Desc: Main
                           Document Page 2 of 9


                                                 2


          any other secured creditors with a lien over the collateral described herein in paragraph 2

          above, as the collateral has an alleged equity cushion to provide said creditors with

          adequate protection. See, section 8.3 and 8.4 of the plan.

       6. As the provisions of Debtor’s latest proposed plan fail to comply with the provisions of

          the Bankruptcy Code and applicable Court decisions, the appearing creditor hereby objects

          to the confirmation of Debtor’s latest plan dated January 8, 2021 at Dk. No. 69 for the

          following reasons:

          a. Lack of feasibility and adequate protection. In order to comply with sections 361

              and 362 of the Bankruptcy Code, it is Debtor’s contention that secured creditors with

              a lien over the collateral described in paragraph 2 above are adequately protected as

              their collateral has an alleged equity cushion over and above the payoff amount of

              Debtor’s secured loans with each one of them.            The alleged existence of the

              aforementioned equity cushion on the part of Debtor is not supported by any

              admissible evidence that Debtor has provided to creditors, the Chapter 13 Trustee or

              this Court. It is merely supported by a self-serving statement as to the value of said

              secured creditor’s collateral stated in Debtor’s schedules, nothing else. It behooves

              Debtor, for purposes of confirmation, to demonstrate that such equity cushion exists

              and that it is sufficient to provide adequate protection to her secured creditors with

              liens over the collateral described hereinabove in paragraph 2. Otherwise, Debtor’s

              latest proposed plan would not be feasible and would not provide creditors with liens

              over the realty located at #8 Calle Tapia in Ocean Park with adequate protection. In

              this regard, see In re Erickson, 176 B.R. 753(Bankr. E.D. Pa. 1995) and In re Newton, 161

              B.R. 207, 216-2018 (Bankr. D. Minn. 1993). As a result, Debtor’s proposed plan
Case:19-02177-MCF13 Doc#:73 Filed:01/18/21 Entered:01/18/21 15:24:39                                              Desc: Main
                           Document Page 3 of 9


                                                               3


                    dated January 8, 2021 would not comply with sections 361, 362 and 1325(a)(6) of the

                    Bankruptcy Code. Moreover, Debtor must show that she has made good faith efforts

                    to actually sell the collateral in the time frame proffered in her proposed amended plan,

                    which would include for her to disclose to creditors, the Chapter 13 Trustee and the

                    Court of her efforts to sell said collateral and to inform if any offers have been received

                    to date, and if any have been received and rejected, Debtor must explain why they

                    have been rejected.1

               b. Plan not proposed in good faith and feasibility. It must be noted that without

                    Debtor actually disclosing the evidence she has to support the existence of any equity

                    in the appearing creditor’s collateral, her assertion as to the capability of selling the

                    same for an amount sufficient to pay all creditors with liens over it is highly speculative.

                    The foregoing matter clearly hinges on Debtor actually being able to sell the appearing

                    creditor’s collateral for a price that would allow her to comply with the full payment

                    to all secured creditors with liens over said realty in the time frame advertised, and

                    therefore, on whether the plan is being proposed in good faith pursuant to section

                    1325(a)(3) of the Bankruptcy Code and as to the feasibility of the same pursuant to

                    section 1325(a)(6) of the same.

                    In view of the above, the appearing creditor, the Chapter 13 Trustee and Banco

                    Popular have requested information regarding the efforts made by Debtor up to date

                    to sell the aforementioned property to no avail.              As Debtor continues to ignore such



 1 See also, In re Gavia, 24 B.R. at 574; In re Seem, 92 B.R. 134, 135-136 (Bankr. E.D. Pa. 1998); In re Houge, 78 B.R. at 872-
 873; In re Vieland, 41 B.R. 134, 140-141 (Bankr. N.D. Ohio 1984); In re Tucker, 34 B.R. 257, 262-263 (Bankr. W.D. Okla.
 1983). These case law was cited by Banco Popular de Puerto Rico in its objection to confirmation of Debtor’s prior plan
 at Dk. No. 59.
Case:19-02177-MCF13 Doc#:73 Filed:01/18/21 Entered:01/18/21 15:24:39                                              Desc: Main
                           Document Page 4 of 9


                                                               4


                    requests, as she does not inform if there have been any offers to purchase the property

                    mortgaged in favor of the appearing creditor. Without said information, Mrs. De la

                    Torre and other creditors with liens over the aforementioned property, cannot

                    determine whether Debtor’s efforts to allegedly market and sell the collateral are in

                    good faith and could be accomplished in the time frame proposed in Debtor’s plan.2

               c. Debtor eliminated the remedy of an automatic relief from stay in favor of

                    secured creditors if property was not sold within 28 months as proffered.

                    Debtor eliminated the provision contained in her prior version of the plan, which

                    provided the automatic relief from stay as a remedy to secured creditors with liens

                    over the realty located at #8 Calle Tapia in Ocean Park, if said property is not sold in

                    the 28 month time frame proffered in the plan. Applicable case law establishes that

                    plans that propose to cure-by-sale of property must not only show that there is equity

                    in the property to be sold to pay creditors as proffered, but also must provide a remedy

                    such as relief from stay in favor of the affected creditors with liens over the property,

                    in case such property is not sold within the proposed period of time. See. In re Erickson,

                    supra, and In re Newton, supra.

               d. Debtor fails to propose the payment of post-petition interest to secured

                    creditors with liens over the collateral described in paragraph 2 above, despite

                    her allegations that the property has equity and they are oversecured. If Debtor




 2 The property described hereinabove at paragraph 2, and which serves as collateral to the appearing creditor, is not
 necessary for Debtor’s reorganization, as Debtor claimed the aforementioned property serving as collateral for the
 appearing creditor as completely exempt, thus no money from the sale of the same will ever be used to pay any creditors,
 other than the ones with liens over it. As a result, any surplus money at the closing of the sale of said realty, if any, will
 end up in Debtor’s pocket.
Case:19-02177-MCF13 Doc#:73 Filed:01/18/21 Entered:01/18/21 15:24:39                                             Desc: Main
                           Document Page 5 of 9


                                                              5


                    actually demonstrates that the appearing creditor’s collateral has equity over and above

                    the payment to secured creditors, then secured creditors with valid liens over said

                    collateral are oversecured and are entitled to the payment of post-petition interest at

                    the contracted rate. As such, Debtor must pay the payoff balances of all the loans

                    secured with liens over the realty located at #8 Calle Tapia in Ocean Park, not the face

                    value of said creditors’ secured claims as proffered by Debtor in section 8.2 of her

                    latest plan. See, Rake v. Wade, 508 U.S. 464(1993). It must be noted that Debtor

                    inserted a provision in section 8.2 requiring secured creditors to surrender their

                    promissory notes upon payment in full of their respective secured claims. See, section

                    8.2 of Dk. No. 69.

               e. Time frame to sell the collateral is too long, and, whether such property will be

                    sold for a sufficient amount to pay all secured creditors is highly speculative,

                    which shows that the proposed plan is not feasible and might not provide

                    adequate protection for secured creditors as proffered.                          It is the appearing

                    creditor’s contention that the time frame to sell the foregoing property is too long, as

                    the payoff balance of the loan with Ms. De la Torre and the payoff amount of other

                    loans secured with mortgages over the property located at #8 Calle Tapia in Ocean

                    Park continues to increase, along with the CRIM’s secured claim for taxes over said

                    realty, thus depleting any potential equity the property may have had at the time the

                    case was originally filed on April 22, 2019.3 The total amount due as of the filing of



 3Debtor has not shown any evidence of having paid the post-petition real property taxes for the appearing creditor’s
 collateral. At present, the post-petition taxes payable on July 1, 2019, January 1, 2020 and July 1, 2021 are already due
 and outstanding, unless Debtor can show that she has paid said property taxes.
Case:19-02177-MCF13 Doc#:73 Filed:01/18/21 Entered:01/18/21 15:24:39                          Desc: Main
                           Document Page 6 of 9


                                                  6


             the bankruptcy petition to secured creditors holding the realty described in paragraph

             2 hereinabove as collateraladds to $566,278.83.                        .

             Secured creditors have been deprived of any information regarding any offers to

             purchase their collateral, and therefore, cannot assess if there have been any reasonable

             offers to purchase the property located at #8 Tapia Street in Ocean Park, so they can

             be paid in full at closing. As such, secured creditors do not know if Debtor has

             rejected offers that would be sufficient to pay all secured creditors, but that would not

             result in Debtor being able to pocket any surplus at the closing of its sale, or one that

             is to her liking. Of course, any potentially rejected offers of this nature would be at

             the expense of secured creditors with liens over the foregoing collateral, which are

             forced to wait until the collateral is sold at a price that is to Debtor’s liking, instead of

             selling it at a price that is reasonable and sufficient to pay secured creditors, taking into

             consideration market conditions and the current state of the property after enduring

             the damages caused by hurricane María.

             It must not be forgotten, that while Debtor keeps on extending the time frame to sell

             the collateral, which by the way, could be easily be further extended by submitting

             post-confirmation amended plan, if the proposed plan gets confirmed; the payoff

             balances of the loans secured by the aforementioned realty and the taxes applicable to

             the same, keep on increasing. As a result, the alleged adequate protection provided,

             by a “so called” equity cushion on the collateral, most probably will be depleted.

             Therefore, whether the collateral of secured creditors with liens over the realty located

             at #8 Calle Tapia can be sold in the time frame proposed and for a price sufficient to

             pay all secured creditors highly speculative and does not comply with the feasibility
Case:19-02177-MCF13 Doc#:73 Filed:01/18/21 Entered:01/18/21 15:24:39                                          Desc: Main
                           Document Page 7 of 9


                                                             7


                   requirements of section 1325(a)(6) of the Bankruptcy Code. Furthermore, without

                   showing any evidence of the value of the collateral, which sustained significant damage

                   as a result of the passage of Hurricane Maria, it cannot be asserted that secured

                   creditors are indeed provided with adequate protection as required by sections 361,

                   362 of the Bankruptcy Code.

               f. Debtor fails to pay her disposable income in violation of section 1322 (a)(1) of

                   the Bankruptcy Code.               Debtor’s latest amended plan eliminates her monthly

                   payment step up payments from $100.00 monthly to $250.00 monthly on month 13

                   of the plan and extends her monthly $100.00 payments for and additional period of

                   12 months. The foregoing was done without explaining why she is not able to comply

                   with the increase of her payments on month 13 of the plan, as originally proposed to

                   creditors, and despite her alleged income increase derived from future rent receivables

                   pursuant to her schedule I. See, Dk. No. 1 and Debtor’s original plan dated May 16,

                   2019 at Dk. No. 11.4

               g. Debtor fails to provide evidence of having insured the collateral and does

                   proffer to pay for said insurance in the future, nor to pay its applicable taxes.

                   Debtor does not provide evidence of having adequately insured the collateral of the

                   appearing creditor with a hazard insurance covering earthquakes, tropical storms and

                   fire. Lack of hazard insurance covering hurricanes, earthquakes and fire deprives Ms.

                   De la Torre and other secured creditors which hold liens over the same collateral of



 4 Debtor does not identify the property to be rented and from which rent receivables will derived. Payments under the
 plan may end up satisfying any potential deficiency of secured creditors over the realty at Calle Tapia, if said realty is
 adjudicated in favor of a senior lien holder.
Case:19-02177-MCF13 Doc#:73 Filed:01/18/21 Entered:01/18/21 15:24:39                                            Desc: Main
                           Document Page 8 of 9


                                                              8


                    adequate protection pursuant to sections 361 and 362 of the Bankruptcy Code, as the

                    threat of loss of said collateral is not covered by any insurance. See, In Re Barnes, 125

                    B.R. 484 (Bankr. E. D. Mich. 1991) and In the matter of Sierra, 73 BR 372. Failure to

                    provide hazard insurance over the collateral deprives secured creditors of adequate

                    protection regardless of the value of the collateral, and also makes Debtor’s latest

                    proposed plan not compliant with section 1325(a)(1) of the Bankruptcy Code. 5

                    Finally, debtor does not propose to pay the collateral’s post-petition taxes, while they

                    keep on increasing with the passing of time without actually selling the same. The

                    foregoing further reduces the possibility of Debtor’s success in selling the collateral

                    for a price that is sufficient to pay all secured creditors with liens over the same, thus

                    making the proposed plan not feasible and therefore not confirmable.

          7. In view of the above, Ms. De la Torre does not accept Debtor’s amended plan dated

               January 8, 2021 at Dk. No. 69 and hereby objects to the confirmation of the same as it

               fails to comply with sections 361, 362, 1322(a)(1), 1325 (a)(3), 1325(a)(5), 1325(a)(6) and

               1325(a)(1) of the Bankruptcy Code.


                                                               NOTICE
               Within fourteen (14) days after service as evidenced by the certification, and
               an additional three (3) days pursuant to Fed. R. Bank. P. 9006(f) if you were
               served by mail, any party against whom this paper has been served, or any
               other party to the action who objects to the relief sought herein, shall serve
               and file an objection or other appropriate response to this paper with the Clerk’s
               office of the U.S. Bankruptcy Court for the District of Puerto Rico and serve a copy
               of the same on the appearing parties and the US Trustee’s Office. If no objection
               or other response is filed within the time allowed herein, the relief sought will be
               deemed unopposed and may be granted unless: (1) the requested relief is forbidden


 5 Senior lien holders require insuring the collateral for the replacement value of the same, thus providing sufficient
 windfall to pay junior lien mortgage holders in case the collateral is lost due to a covered casualty.
Case:19-02177-MCF13 Doc#:73 Filed:01/18/21 Entered:01/18/21 15:24:39                       Desc: Main
                           Document Page 9 of 9


                                                  9


            by law; (2) the requested relief is against public policy; or (3) in the opinion of the
            court, the interest of justice requires otherwise.

        WHEREFORE, it is respectfully requested from this Honorable Court to DENY the

 confirmation of debtor’s latest amended Chapter 13 plan dated January 8, 2021 filed at Dk. No. 69,

 with any other redress this Court may deem just and proper.

        CERTIFICATE OF SERVICE: This document was filed with the U.S. Bankruptcy Court

 for the District of Puerto Rico using the CM/ECF filing system, which will send a copy of this motion

 to all registered parties including: Noemí Landrau - Rivera, Esq., Counsel for Debtor, Alejandro

 Oliveras - Rivera, Esq., Chapter 13 Trustee, and to the U.S. Trustee Office. A copy of this

 document was also sent by First Class Mail to Sandra María de Fatima Seda Barletta, Debtor, #8

 Calle Tapia, Ocean Park, San Juan, Puerto Rico 00911.


        RESPECTFULLY SUBMITTED.

        In Guaynabo Puerto Rico on this 18th day of January 2021.

                                               LUIS M. SUAREZ LOZADA
                                                      LAW OFFICES
                                               Counsel for Isabel de la Torre - Machado
                                               P.O. Box 192333
                                               San Juan, Puerto Rico 00919-2333
                                               Phone:(787)296-4299
                                               e-mail: suarez@caribe.net
                                               /S/Luis M. Suárez Lozada
                                               USDC-PR 209712
